       Case 3:20-cr-00088-TSL-FKB Document 39 Filed 10/05/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                  CRIMINAL NO. 3:20-cr-88-TSL-FKB

MARK ANTHONY COLEMAN


                   GOVERNMENT’S RESPONSE TO DEFENDANT’S
                 SECOND MOTION FOR DISMISSAL OF INDICTMENT

       The United States (hereafter the “Government”) respectfully submits this response in

opposition to the Second Motion for Dismissal of Indictment of Defendant Mark Anthony

Coleman (hereafter “Defendant Coleman”). Defendant Coleman asserts the indictment is

unconstitutional vague and unconstitutionally overbroad in that it criminalizes protected speech

in violation of his First Amendment of the United States Constitution. For the reasons stated

below, the Court should deny the motion:

       I.      Background

       The two-count federal indictment returned against the defendant on July 14, 2020, stated

in count 1:

       “Beginning on or about February 24, 2020, and continuing through on or about May 7,

2020, in Hinds County, in the Northern Division of the Southern District of Mississippi, and

elsewhere, the defendant, Mark Anthony Coleman, did use a facility and means of interstate

commerce, that is, a cellular telephone connected to the Internet, to attempt to knowingly

persuade, induce, entice and coerce an individual whom he knew had not attained the age of 18

years, to engage in sexual activity under such circumstances that would constitute a criminal

offense by any person under Mississippi Code of 1972, Section 97-3-95, all in violation of Title



                                                1
        Case 3:20-cr-00088-TSL-FKB Document 39 Filed 10/05/20 Page 2 of 9




18, United States Code, Section 2422(b).”

        Count 2 alleged an offense, with the same county, division and jurisdiction of the Court:

        “On or about February 24, 2020, in Hinds County, in the Northern Division of the

Southern District of Mississippi, and elsewhere, the defendant, Mark Anthony Coleman, did

unlawfully and knowingly alter, destroy, mutilate, conceal, and cover up a tangible object with

the intent to impede, obstruct, and influence the investigation and proper administration of any

matter within the jurisdiction of any department or agency of the United States, or in relation to

or contemplation of any such matter or case, to wit: the defendant, Mark Anthony Coleman,

deleted text messages and images of a minor female from his cellular telephone and disconnected

services to a cellular telephone purchased for the minor female by him, all in violation of Title

18, United States Code, Section 1519.”

   I.      The defendant’s first motion should be denied because the indictment allowed
           the defendant to prepare a defense to the charges against him.

        The July 14, 2020, indictment issued against the defendant contained clear and particular

language, which allowed the defendant to begin preparing his defense. An indictment “must be a

plain, concise, and definite written statement of the essential facts constituting the offense

charged and must be signed by an attorney for the government.” Fed. R. Crim. P. 7 (c)(1)(2020).

When reviewing an indictment, the Court must take the indictment’s allegations as true. United

States v. Lucas, 516 F.3d 316, 342 (5th Cir. 2008). An indictment is sufficient if it “alleges every

element of the crime charged and in such a way as to enable the accused to prepare his defense

and to allow the accused to invoke the double jeopardy clause in any subsequent proceeding.”

United States v. Ratcliff, 488 f.3D 639, 643 (5TH Cir. 2007).

        Based on the plain, concise, and definite language in the two-counts of the indictment,

the defendant was able to begin preparing his defense. A violation of the statute can occur with

                                                  2
       Case 3:20-cr-00088-TSL-FKB Document 39 Filed 10/05/20 Page 3 of 9




grooming behavior and other acts of a defendant’s intent to entice, persuade, induce, or coerce a

minor, knowingly used a facility or means of interstate commerce, an individual under the age of

eighteen (18) to engage in sexual activities. Further, the statute has an attempt provision that the

Fifth Circuit found in United States v. Howard, 766 F.3d 414 (5th Cir. 2014), not to be

unconstitutionally vague or overbroad. Id., 425.

       The Court on a motion to dismiss an indictment, looks to the sufficiency of the essential

elements of the offense, so that the indictment fairly informs a defendant of the charge against

which he must defend; and also to the specificity of the charges that might enable a defendant “to

plead an acquittal or conviction in bar of future prosecutions for the same offense.” Hamling v.

United States, 418 U. S. 87, 117 (1974); see also United States v. Cooper, 714 F.3d 873, 877 (5th

Cir. 2013); United States v. Resendiz-Ponce, 549 U. S. 102, 108 (2007).

       The Supreme Court has long stressed that, “An indictment . . ., if valid on its face, is

enough to call for trial of the charge on the merits.” Costello v. United States, 350 U.S. 359, 363

(1956). On a motion to dismiss an indictment for failure to state an offense, which is a challenge

to the sufficiency of the indictment, the court is to “take the allegations of the indictment as true

and to determine whether an offense has been stated. United States v. Kay, 359 F.3d 738, 742

(5th Cir. 2004) (quoting United States v. Santos-Riviera, 183 F.3d 367, 369 (5th Cir. 1999). A

party may move the court under Federal Rule of Criminal Procedure 12 (b) to dismiss based on

“any defense, objection, or request that the court determine without a trial of the general issue.”

Fed. R. Crim. P. 12 (b). The Fifth Circuit has cautioned, “[I]n testing the sufficiency of an

indictment, a court must not pierce the pleadings and make a premature resolution of the merits

of the allegations.” United States v. Cadillac Overall Supply Co., 568 F.2d 1078, 1082 (5th Cir.),

cert. denied, 437 U.S. 903 (1978).



                                                   3
       Case 3:20-cr-00088-TSL-FKB Document 39 Filed 10/05/20 Page 4 of 9




       Defendant Coleman alleges that “the indictment . . ., on its face, it charges an

essential element against Mr. Coleman which cannot be met.” Mot. Doc # 26, at p. 1. In support

of this assertion, the Defendant states in his memorandum of authorities to the First Motion of

dismissal, that the Government cannot prove the Defendant took a “substantial step” to commit

the crime of Attempted Enticement and Coercion. The Defendant cites United States v. Barlow,

568 F.3d 215 (5th Cir. 2009) as his authority, because there were no plans to meet at a hotel, no

purchase of a plane ticket or any indication Defendant Coleman would have met the minor for

sexual activity. Motion at p. 5.

       The Fifth Circuit held in United States v. Barlow, that Barlow had already taken

substantial steps in persuading a person whom he believed was a minor to engage in illegal

sexual activity during the more than eleven months of communicating with the minor. Id. 219

(internal quotation omitted). The Fifth Circuit in Barlow defined “substantial step” as “conduct

which strongly corroborates the firmness of the defendant’s criminal attempt.” “Mere

preparation is not enough.” Id. at 219.

       The Government submits the facts in this case at trial will show firmness of defendant

Coleman’s criminal attempt to persuade the minor to engage in sexual activity. Briefly, the

evidence will show that the defendant turned off his police body cam video recording device to

speak privately with the 15-year-old runaway that he picked up pursuant to his duty as a police

officer. At that time, defendant Coleman gave the 15-year-old his private cellular telephone

number. The defendant after purchasing the phone began sexual explicit conversations with the

minor, including asking the minor to send him nude images of her vagina via the cellular

telephone purchased by the defendant. The defendant clearly knew the age of the minor after he

had located her in his official capacity as a Jackson Police Officer. See Exhibit 1. In addition, the



                                                 4
         Case 3:20-cr-00088-TSL-FKB Document 39 Filed 10/05/20 Page 5 of 9




defendant purchased a cellular telephone for the minor and sent money via Western Union to the

15-year-old. Moreover, the defendant disconnected the cellular phone services to the phone he

purchased for the 15-year-old at the time the minor had run-away from home again in April

2020. The defendant knew law enforcement was looking for the missing 15-year-old, remained

silent on assisting in his capacity as a police office, and disconnected the phone that could have

located the child.

         Title 18, United States Code, Section 2422(b) also requires that a defendant use a means

Interstate commerce. The statute does not require sexual contact occur, but that the defendant

sought to persuade, entice or induce the minor to engage in sexual contact. Barlow citing United

States v. Bailey, 228 F.3d 637, 639 (6th Cir. 2000) (§ 2422 criminalizes “persuasion and the

attempt to persuade, not the performance of the sexual acts themselves”). Id. footnote 10.

Accordingly, the First Motion of the defendant fails.

   II.       Title 18, United States Code, Section 2422(b) is constitutional and not vague nor
             overbroad.


         “A statute is unconstitutionally vague if it fails to define the criminal offense with

sufficient definiteness that ordinary people can understand what conduct is prohibited and in a

manner that does not encourage arbitrary and discriminatory enforcement.” United States v.

Hasner, 340 F.3d 1261, 1269 (11th Cir. 2003) (per curiam) quoting Kolender v. Lawson, 461

U.S. 352, 357, 103 S.Ct. 1855 (1983); see also Gonzales v. Carhart et al., 127 S.Ct. 1610

(2007); United States v. Marte, 356 F.3d 1336 (2004). The meaning of a word with

consideration given to the context in which the word was used. Holloway v. United States, 526

U. S. 1, 7, 119 S.Ct. 966 (1999). “What renders a statute vague is not the possibility that it will

sometimes be difficult to determine whether the incriminating fact it establishes has been proved;



                                                   5
       Case 3:20-cr-00088-TSL-FKB Document 39 Filed 10/05/20 Page 6 of 9




but rather the indeterminacy of precisely what that fact is.” United States v. Williams, 128 S.Ct.

1830, 1846 (2008). This merely requires a common sense review of the statutory language.

“[T]he meaning of the words used to describe the [impermissible] conduct can be ascertained

fairly by reference to judicial decisions, common law, dictionaries, and the words themselves

because they possess a common and generally accepted meaning.” United States v. Eckhardt,

466 F.3d 938, 944 (2006).

       The Fifth Circuit for the first time in United States v. Howard, 766 F.3d 414 (5th Circuit

2014) addressed constitutional challenges to § 2422 (b). The Court looked at other sister circuits

opinions that had addressed constitutional challenges to § 2422(b) regarding vagueness and over

breadth. The Fifth Circuit examined the Sixth Circuit’s decision in United States v. Hart, 635

F.3d 850, 858(6th Circuit 2011). The Sixth Circuit rejected an over breadth challenge to § 2422

(b) and held that because “1) the statute applie[d] only to persons who knowingly attempt to

persuade minors to engage in sexual activity, and (2) a defendant ‘does not have a First

Amendment right to attempt to persuade minors to engage in illegal sex acts.” Hart, 857. The

Supreme Court in New York v. Ferber, 458 U. S. 747, 757, 102 S. Ct. 3348, 73 L.Ed.2d 1113

(1982), rejected a First Amendment challenge and held in its opinion that “[t]he prevention of

sexual exploitation and abuse of children constitutes a government objective of surpassing

importance.”

       The Fifth Circuit in Howard relying on other sister circuits, found § 2422 (b)

constitutional and not overbroad because it did not criminalize protected speech. Howard, at 430.

       The Sixth Circuit held in U. S. v. Bailey, 228 F.3d 637, 639 (6th Cir. 2000), that a

“defendant simply does not have a First Amendment right to attempt to persuade minors to

engage in illegal sex acts.”



                                                 6
          Case 3:20-cr-00088-TSL-FKB Document 39 Filed 10/05/20 Page 7 of 9




          The Fifth Circuit also addressed in Howard, at 421, the issue of what constituted “a

substantial step under § 2422(b)” absence travel or any definite plans to travel by a defendant.

The Court recognized that in U. S. v. Broussard, 669 F.3d 537 (5th Cir. 2012), it did not address

the issue of what constituted substantial steps for an attempt offense under §2422(b). The Court

looked at whether travel to a meeting place or plans to travel were necessary to constitute

substantial steps by a defendant. In addition, the Howard Court addressed whether obtaining a

phone number and having conversations with a minor about meeting for illicit sexual activity

constituted a substantial step toward persuading a minor to engage in illicit sexual activity for a

violation of § 2422(b). Howard, at 421. In other words, what conduct crosses the line from mere

preparation to attempt in violation of the statute. The Howard Court found that grooming

conversations violated the statute.

          The Fifth Circuit looked at the Ninth Circuit opinion in United States v. Goetzke, 494

F.3d 1232 (9th Cir.2007), which affirmed a defendant’s § 2422(b) conviction absent any travel

plans or plans to meet. The Court found that Goetzke in his sexual letters “essentially began to

‘groom’ the minor victim for a sexual encounter. The Court further held that “[c]hild sex abuse

is often effectuated following a period of ‘grooming’ and the sexualization of the relationship.”

The Fifth Circuit adopting the Ninth Circuit’s decision did not “try to give an exhaustive list of

the possibilities for what constituted substantial steps.” Id. The Fifth Circuit noted in Howard

that “grooming behavior” is a factor other courts have found significant in some cases. Howard

at 424.

          The Seventh Circuit in United States v. Chambers, 642 F.3d 588, 593 (7th Cir. 2011)

found that (“We recognize that child sexual abuse can be accomplished by several means and is

often carried out through a period of grooming.”). The Seventh Circuit defined “grooming” as



                                                  7
          Case 3:20-cr-00088-TSL-FKB Document 39 Filed 10/05/20 Page 8 of 9




“deliberate actions taken by a defendant to expose a child to sexual material; the ultimate goal of

grooming is the formation of an emotional connection with the child and a reduction of the

child’s inhibitions in order to prepare the child for sexual activity.” Citing United States v.

Chambers, 642 F.3d 588, 593. “The presence of grooming behavior is probative evidence that

supports the inference that the defendant intends to entice the minor to assent to illegal sex.”

Howard at 425.

          The Fifth Circuit rejected Howard’s argument that definite plan to travel is required to

sustain a conviction under § 2422(b), and thus held that “travel or a definite plan to travel is not

necessary to constitute a “substantial step” under § 2422(b). The Court was persuaded by the

Ninth Circuit opinion in Goetzke, which affirmed the “conviction of the defendant where the

defendant proposed a summer meeting in Montana and lured the minor victim with ‘dazzling

incentives’ that ‘essentially began to ‘groom’ the victim ‘for a sexual encounter’”. Howard at

426. Accordingly, defendant’s second motion to dismiss fails and the court should denied.

   III.      The forfeiture Allegation is proper.

          Fed. R. Crim. P. 32.2(a) provides that notice to a defendant in the indictment is sufficient

to seek forfeiture and an itemized list of property to be forfeited, is not required. The forfeiture

allegation in defendant Coleman’s indictment adequately puts the defendant on notice that “the

government will seek the forfeiture of property as part of any sentence in accordance with the

applicable statute.” Id. The indictment does not have to contain itemized list of property, it is

enough if indictment tracks language of statute. United States v. Iacaboni, 221 F.Supp. 2d 104

(D. Mass. 2002), aff’d in part, rev’d in part on other grounds.




                                                   8
          Case 3:20-cr-00088-TSL-FKB Document 39 Filed 10/05/20 Page 9 of 9




   IV.       Conclusion

          For the foregoing reasons, the Court should deny defendant Coleman’s second motion to

dismiss the indictment.

                                                        Respectfully submitted,

                                                        MICHAEL D. HURST, JR.
                                                        United States Attorney

Dated: October 5, 2020.                         By:     /s/ Glenda R. Haynes
                                                        GLENDA R. HAYNES
                                                        Assistant United States Attorney
                                                        MSB: #2132
                                                        501 E. Court Street, Suite 4.430
                                                        Jackson, MS 39201
                                                        Telephone: 601-965-4480
                                                        Facsimile: 601-965-4409
                                                        Glenda.Haynes@usdoj.gov




                                   CERTIFICATE OF SERVICE

          I, Glenda R. Haynes, hereby certify that on this day, I filed the foregoing with the Clerk

of the Court using the electronic filing system, (“ECF”), which sent notification to all parties of

record.

          This the 5th day of October, 2020.



                                                /s/ Glenda R. Haynes__
                                                GLENDA R. HAYNES
                                                Assistant United States Attorney




                                                   9
